     Case 1:20-cv-12229-NMG Document 36 Filed 05/04/21 Page 1 of 21



                   United States District Court
                     District of Massachusetts

                                )
Umuoji Improvement Union (North )
America), Inc.,                 )
                                )
          Plaintiff,            )
                                )        Civil Action No.
          v.                    )        20-12229-NMG
                                )
Umuoji Improvement Union (North )
America), Inc., et al,          )
                                )
          Defendants.



                         MEMORANDUM & ORDER

GORTON, J.

     Plaintiff Umuoji Improvement Union (North America), Inc.

(“Umuoji I” or “plaintiff”) brings suit against Umuoji

Improvement Union (North America), Inc. (“Umuoji II”), Umuoji

Improvement Union, Massachusetts, Inc. (“Umuoji, MA”), Victor

Ide-Okoye (“Ide-Okoye”) and Ogor Winnie Okoye (“Okoye”)

(collectively “defendants”).

     Umuoji I alleges that Umuoji II unlawfully used its name

and services as a means of tarnishing its reputation, diluting

the quality of its name and lessening the capacity of the name

to identify and distinguish its services.       Plaintiff asserts

that such conduct violates section 43(a) of the Lanham Act, 15

U.S.C. § 1125(a) (“Lanham Act”) (Count I) and Massachusetts

General Laws c. 110h § 12 (“Chapter 110h”) (Count II) and

                                  -1-
     Case 1:20-cv-12229-NMG Document 36 Filed 05/04/21 Page 2 of 21



constitutes fraud (Count III), unjust enrichment (Count IV),

slander of business title (Count V) and tortious interference

with contract (Count VI).

     Pending before the Court are Umuoji I’s motion for a

preliminary injunction and Umuoji II’s motions to dismiss and

for a hearing.    For the reasons that follow, plaintiff’s motion

will be allowed, in part, and denied, in part, and defendants’

motions will be denied.

I.   Background

     In 2009, Umuoji Improvement Union (North America), Inc.

(“UIU”) filed articles of incorporation in Nebraska as a non-

profit organization and has, since, received tax-exempt status

pursuant to § 501(c)(3) of the Internal Revenue Code.         The

organization has the charitable purpose of raising funds to

benefit the people of Umuoji, Nigeria and is comprised of

members of Umuoji descent.

     In July, 2017, UIU elected Ide-Okoye, a Massachusetts

resident, as president of the organization but, according to

plaintiff, removed him in November, 2018, due to purported

impropriety.     That alleged removal caused the governance of UIU

to split into two competing “factions”.      Plaintiff asserts that

its faction represents the original UIU which was organized in

and has operated under the laws of the State of Nebraska since

2009 with its principal place of business in that state.

                                  -2-
     Case 1:20-cv-12229-NMG Document 36 Filed 05/04/21 Page 3 of 21



     Plaintiff alleges that, in 2019, the competing faction (led

by Ide-Okoye) improperly filed articles of organization for

Umuoji II in Massachusetts as a “counterfeit” non-profit

corporation, although UIU’s status remains active in Nebraska.

Currently, Ide-Okoye is the president of Umuoji II and the

director of Umuoji, MA, a purported subsidiary of the

“counterfeit” Massachusetts corporation.       He is married to

defendant Okoye, who likewise is a Massachusetts resident, a

founding officer of Umuoji, MA and an attorney of record for all

defendants.

     Defendants, on the other hand, contend that Umuoji II is

the original UIU and that defendants are the true owners of the

disputed trademark and trade name.      They explain that Ide-Okoye

was never formally removed as president of UIU and, thus,

remains the duly elected president of the 501(c)(3)

organization.   Defendants add that, in 2019, President Ide-Okoye

removed the domicile of UIU from Nebraska to Massachusetts with

the authorization of UIU members and that the non-profit

organization no longer has any presence in Nebraska.

     The official records of the Secretaries of State of both

states list “Umuoji Improvement Union (North America), Inc.” as

active, domestic non-profit organizations.       Umuoji I declares

that Umuoji II is the counterfeit organization while defendants

assert the opposite.   Both parties have proffered various

                                  -3-
      Case 1:20-cv-12229-NMG Document 36 Filed 05/04/21 Page 4 of 21



documents in support of their conflicting contentions (including

three different but equally incomprehensible sets of by-laws)

and accuse each other of having presented fraudulent

documentation.

II.   Plaintiff’s Motion for a Preliminary Injunction

      Plaintiff moves for a preliminary injunction 1) to prevent

defendants from using the name, Umuoji Improvement Union (North

America), Inc., and from acting as its agents and 2) to direct

defendants to account to plaintiff for all sums of money,

profits and gains which defendants have earned for their own

account since September, 2017, the date on which Umuoji II was

organized in the Commonwealth of Massachusetts.         Plaintiff

submits that the essence of this case is not whether Mr. Ide-

Okoye was removed as President of the organization but, rather,

whether he unlawfully organized counterfeit organizations under

the same name in Massachusetts in order to compete with

Umuoji I.

      Defendants respond that plaintiff’s motion is without merit

because plaintiff has failed to prove either that it owns a

trademark in the name “Umuoji Improvement Union (North America),

Inc.” or that Ide-Okoye was formally removed as the President of

Umuoji I.   Defendants contend that, in any event, plaintiff’s

true motive is not to claim ownership of the trade name but,

instead, to obtain control over $50,000 which has been raised by

                                   -4-
     Case 1:20-cv-12229-NMG Document 36 Filed 05/04/21 Page 5 of 21



Umuoji II to build a medical center in Umuoji, Nigeria.

Finally, defendants aver that the equities are in their favor

because it is their “faction” of UIU which has most recently

performed charitable work, namely, completing the construction

of the subject medical center.

     Oral argument was heard on the pending motions on February

26, 2021, which brought little clarity to this internal, self-

destructive feud.

       A. Legal Standard

     In order to obtain a preliminary injunction, the moving

party must establish 1) a reasonable likelihood of success on

the merits, 2) the potential for irreparable harm if the

injunction is withheld, 3) a favorable balance of hardships and

4) the effect on the public interest. Jean v. Mass. State

Police, 492 F.3d 24, 26-27 (1st Cir. 2007).       Out of these

factors, the likelihood of success on the merits “normally

weighs heaviest in the decisional scales.” Coquico, Inc. v.

Rodriguez-Miranda, 562 F.3d 62, 66 (1st Cir. 2009).

     The Court may accept as true “well-pleaded allegations [in

the complaint] and uncontroverted affidavits.” Rohm & Haas Elec.

Materials, LLC v. Elec. Circuits, 759 F. Supp. 2d 110, 114, n.2

(D. Mass. 2010) (quoting Elrod v. Burns, 427 U.S. 347, 350, n.1

(1976)).   The Court may also rely on otherwise inadmissible

evidence, including hearsay, in deciding a motion for

                                  -5-
     Case 1:20-cv-12229-NMG Document 36 Filed 05/04/21 Page 6 of 21



preliminary injunction. See Asseo v. Pan American Grain Co.,

Inc., 805 F.2d 23, 26 (1st Cir. 1986).

     Ultimately, however, the issuance of preliminary injunctive

relief is “an extraordinary and drastic remedy that is never

awarded as of right.” Peoples Fed. Sav. Bank v. People’s United

Bank, 672 F.3d 1, 8-9 (1st Cir. 2012) (quoting Voice of the Arab

World, Inc. v. MDTV Med. News Now, Inc., 645 F.3d 26, 32 (1st

Cir. 2011)).   It should issue “only where the intervention of a

court of equity is essential in order effectually to protect

property rights against injuries otherwise irremediable.”

Weinberger v. Romero-Barcelo, 456 U.S. 305, 312 (1982) (citation

and internal quotations omitted).

       B. Application

     Although likelihood of success on the merits inquiry is

only the first of four factors, it is by far the most

significant. Weaver v. Henderson, 984 F.2d 11, 12 (1st Cir.

1993) (“[W]hether the plaintiffs are likely to succeed on the

merits” is the “sine qua non” of the test for a preliminary

injunction.”).   That is especially true in a trademark case

because the resolution of the other three factors will depend,

in large part, on whether plaintiff is likely to succeed in

establishing infringement. Borinquen Biscuit Corp. v. M.V.

Trading Corp., 443 F.3d 112, 115 (1st Cir. 2006).        This focus on

likelihood of success is consistent with the idea that, “as a

                                  -6-
        Case 1:20-cv-12229-NMG Document 36 Filed 05/04/21 Page 7 of 21



matter of public policy, trademarks should be protected against

infringing use.” Id.

       i.   Trademark Infringement and False Designation of Origin

       To prevail on a claim under the Lanham Act based on “false

designation of origin,” 15 U.S.C. § 1125(a)(1)(A), plaintiff

must prove

       1) the ownership of a distinctive mark entitled to
       trademark protection, 2) the use of that name in
       interstate commerce, and 3) its use by another in a
       manner likely to cause confusion as to the origin of the
       source of the goods or services.

Nat'l Nonwovens, Inc. v. Consumer Products Enterprises, Inc.,

397 F. Supp. 2d 245, 257 (D. Mass. 2005).          Nearly identical

standards apply to trademark infringement claims brought under

Mass. Gen. Laws ch. 110H, § 12. See Boston Granite Exchange,

Inc. v. Greater Boston Granite, LLC, No. 11-cv-11898, 2012 WL

3776449, at *5 (D. Mass. Aug. 29, 2012).

       In this case, the over-riding issue is which party owns and

has rights in the name, “Umuoji Improvement Union (North

America), Inc.”. 1     Both parties claim to be the rightful owner of

the mark and proffer convoluted evidence in support thereof.

Having considered the written and oral submissions of the


1   In defendants’ own words,

       [t]he matter in controversy then, as now is; [sic] whether
       Plaintiff’s faction of [Umuoji Improvement Union (North
       America), Inc.] or Defendants (Ide Okoye’s) faction has the
       legal ownership of [the organization].
                                     -7-
     Case 1:20-cv-12229-NMG Document 36 Filed 05/04/21 Page 8 of 21



parties, this Court concludes that, although the facts remain

muddled, there is a greater likelihood that plaintiff is the

original UIU and, thus, the owner of the subject mark.

     It is undisputed that UIU was organized in Nebraska in 2009

and has, since, obtained tax-exempt status pursuant to

§ 501(c)(3) of the Internal Revenue Code.       Although defendants

contend that UIU subsequently changed its domicile to

Massachusetts in 2019 (creating Umuoji II) and removed its

presence from Nebraska, plaintiff has shown that Umuoji I

remains “active” in Nebraska, has not been dissolved and is

current in its Nebraska filings.     Furthermore, the person

currently registered as the Treasurer of Umuoji I, Cletus Ezeji,

is also registered as the principal officer on the § 501(c)(3)

filing with the Internal Revenue Service (“IRS”).        In contrast,

Umuoji II was organized only after the contested removal of Ide-

Okoye as President of UIU and none of its registered officers is

listed on any recent filing with the IRS pursuant to

§ 501(c)(3).

     For those reasons, this Court will allow plaintiff’s motion

for a preliminary injunction to the extent it seeks to prevent

defendants from using its corporate name, at least until further

clarification of which “faction” of corporate management the

membership of the organization chooses to endorse. See also 7-

Eleven, Inc. v. Grewal, 60 F. Supp. 3d 272, 280–82 (D. Mass.

                                  -8-
     Case 1:20-cv-12229-NMG Document 36 Filed 05/04/21 Page 9 of 21



2014) (finding the remaining three preliminary injunction

factors easily met in a trademark infringement case because

plaintiff established a likelihood of success on the merits).

     While the preliminary injunction is in effect, the parties

shall, with the guidance of a mediator or master (to be selected

pursuant to the following paragraphs):

     1) call a special, emergency meeting of all members of the
     Umuoji Improvement Union (North America), Inc. to vote on
     the election of officers and/or directors to determine
     which “faction” of management should be in control of the
     organization;

     2) prepare, with the assistance of competent counsel, and
     adopt by vote of the membership new, comprehensible by-
     laws; and

     3) file dissolution of the articles of incorporation/
     organization in the state of the losing “faction” (either
     Massachusetts or Nebraska) unless good cause is shown not
     to do so.

     The Court is aware that, pursuant to its equitable powers,

it is authorized to appoint a custodian to manage the internal

affairs (i.e., inter alia, a meeting and election) of a

corporation the control of which is contested and, therefore,

deadlocked. See Fed. R. Civ. P. 66; Neb. Rev. Stat. § 25-1081(8)

(permitting the appointment of a receiver “in all other cases

when receivers have heretofore been appointed by the usages of

courts of equity”); Gardner v. Larkin, No. 19-cv-139, 2020 WL

831860, at *23 (D.R.I. Feb. 20, 2020) (“One circumstance in

which a receiver may be appointed [by a court of equity] is when


                                  -9-
     Case 1:20-cv-12229-NMG Document 36 Filed 05/04/21 Page 10 of 21



the owners of an entity . . . are in deadlock . . . [which] has

paralyzed corporate functioning.”).      It is likewise permitted to

appoint a master to oversee the implementation of a preliminary

injunction with which noncompliance is projected. See Fed. R.

Civ. P. 53(a); Concillo de Salud Integral de Loiza, Inc. v.

Perez-Perdomo, 551 F.3d 10, 19 (1st Cir. 2008) (noting that the

prospect of noncompliance with a preliminary injunction warrants

the appointment of a master).

     The Court will appoint a master (or, if necessary, a

custodian) pursuant to its authority outlined above unless the

parties consent to the appointment of a mediator with

appropriate expertise in corporate organization.        The mediator

would have a limited role of supervising an emergency meeting of

the membership to choose managers of the organization, oversee

the adoption of new, comprehensible by-laws and make a written

report to the Court.    The mediator will be compensated at a fair

hourly rate for up to 50 hours of work, the cost of which will

be borne equally by the parties.

     If the parties agree to the appointment of a mediator, they

will so inform the Court on or before Friday, May 14, 2021,

whereupon they shall subsequently meet and attempt to agree upon

an individual mediator with appropriate expertise in corporate

organization matters to be the designated mediator in this case.

If they cannot agree upon the designation of a specific mediator

                                  -10-
         Case 1:20-cv-12229-NMG Document 36 Filed 05/04/21 Page 11 of 21



 on or before Friday, May 28, 2021, they will each submit three

 names of proposed mediators to the Court on that date, from

 which the Court will choose one.

       If the parties do not agree with the Court’s proposal to

 appoint a mediator on or before Friday, May 14, 2021, the Court

 will convene a video conference on Friday, May 21, 2021, at

 10:00 A.M. to consider the appointment of a master pursuant to

 Fed. R. Civ. P. 53 who will assume duties assigned to him or her

 by the Court at the expense of the parties.

       If, after consideration of the above, the parties

 ultimately agree to the appointment of a mediator, he or she

 will perform the tasks described and submit a written report to

 the Court within 60 days after his or her appointment, whereupon

 the Court will convene a status conference to further consider

 the continuation of the preliminary injunction imposed in this

 case.

III.   Defendant’s Motion for Joinder by the Court and to Dismiss
       Plaintiff’s Complaint

           A. Failure to Join a Party Under Rule 19

       Defendants move pursuant to Fed. R. Civ. P. 12(b)(7) to

 dismiss the complaint for failure to join various individual

 officers of Umuoji I.       Fed. R. Civ. P. 19 protects the interest

 of parties not yet a part of the ongoing litigation.            Courts

 assessing a motion filed under Rule 19 are instructed to engage


                                      -11-
     Case 1:20-cv-12229-NMG Document 36 Filed 05/04/21 Page 12 of 21



in a two-part analysis, by first determining whether the absent

party is “necessary” to the action under the criteria set forth

in subsection (a) and, if so, by then determining whether the

action should proceed without the absent party based on the

criteria laid out in subsection (b). See Jimenez v. Rodriguez-

Pagan, 597 F.3d 18, 25 (1st Cir. 2010).

     A party is “necessary” under Rule 19(a) if either (A) the

court cannot provide complete relief without joining the absent

party or (B) the absent party claims such an interest in the

subject of the action that proceeding without the party may:

     (i) as a practical matter impair or      impede the person’s
     ability to protect the interest; or      (ii) leave an existing
     party subject to a substantial risk      of incurring double,
     multiple, or otherwise inconsistent      obligations because of
     the interest.

Fed. R. Civ. P. 19(a).    The interest claimed must be a “legally

protected interest” relating to the subject matter of the

action. United States v. San Juan Bay Marina, 239 F.3d 400, 406

(1st Cir. 2001).   The mere fact that the outcome of a case “may

have some financial consequences for the non-parties” is,

however, insufficient to deem them “necessary”.

     Even if a party is “necessary”, a case need not be

dismissed for failure to join that party unless it is also

indispensable pursuant to Rule 19(b).       The “critical question”

in the Rule 19(b) context is “whether in equity and good

conscience the action may proceed in the party’s absence.”

                                  -12-
     Case 1:20-cv-12229-NMG Document 36 Filed 05/04/21 Page 13 of 21



Jimenez, 597 F.3d at 25 (internal quotation marks and citation

omitted).   To make that determination, a court must consider

four factors: 1) the anticipated prejudice which would result if

judgment were rendered in the party’s absence, 2) the extent to

which that prejudice can be avoided, 3) the adequacy of such a

judgment and 4) whether plaintiff would be left without remedy

if the action were dismissed for nonjoinder. Fed. R. Civ. P.

19(b).

     As the moving party, defendants have the burden of proof to

establish that the absent individuals are both necessary and

indispensable pursuant to Rule 19. See Ferrofluidics Corp. v.

Advanced Vacuum Components, Inc., No. 789 F. Supp. 1201, 1208

(D.N.H. 1992).   Here, however, defendants have failed to meet

that burden.   As plaintiff avers, the pending action seeks to

enjoin defendants from 1) using the trademark of Umuoji

Improvement Union (North America), Inc. and 2) holding

themselves out as representatives of the organization.         This

Court can resolve that dispute without joining the absent

individual officers identified by defendants.        Accordingly, the

Court will not dismiss this action for failure to join a

necessary party.




                                  -13-
     Case 1:20-cv-12229-NMG Document 36 Filed 05/04/21 Page 14 of 21



       B. Lack of Standing

              1.      Legal Standard

     In opposing a motion to dismiss for lack of subject matter

jurisdiction under Fed. R. Civ. P. 12(b)(1), the plaintiff bears

the burden of establishing that the Court has jurisdiction.

Lujan v. Defenders of Wildlife, 504 U.S. 555, 561 (1992).          If

defendant asserts a “sufficiency challenge”, the Court will

assess the sufficiency of the plaintiff’s jurisdictional

allegations by construing the complaint liberally, treating all

well-pled facts as true and drawing all reasonable inferences in

the plaintiff’s favor. Valentin v. Hospital Bella Vista, 254

F.3d 358, 363 (1st Cir. 2001).     If, however, the defendant

advances a “factual challenge” by controverting the accuracy,

rather than the sufficiency, of the alleged jurisdictional

facts, “the plaintiff’s jurisdictional averments are entitled to

no presumptive weight” and the Court will consider the

allegations by both parties to resolve the factual disputes. Id.

     Pursuant to Article III of the United States Constitution,

the jurisdiction of federal courts extends only to actual

“cases” and “controversies” involving the legal rights of

litigants who have a “personal stake in the outcome of the

controversy”. Baker v. Carr, 369 U.S. 186, 204 (1962); U.S.

Const. art. III, § 2, cl. 1.     To show such a personal stake,

otherwise known as “standing”, a plaintiff must establish 1) an

                                  -14-
     Case 1:20-cv-12229-NMG Document 36 Filed 05/04/21 Page 15 of 21



“injury in fact”, 2) a causal connection between that injury and

the challenged conduct and 3) a likelihood that the injury will

be redressed by a favorable decision of this Court. Lujan, 504

U.S. at 560–61.

              2.      Application

     Defendants contend that Umuoji I lacks standing to bring

this action because it has made no demand on the corporation’s

board of directors as required under Fed. R. Civ. P. 23.1 and

the complaint has stated no injury in fact.       The Court, however,

finds both arguments unpersuasive.

     First, Rule 23.1 is inapplicable to the pending action.

Plaintiff is not a shareholder bringing a derivative lawsuit on

behalf of a corporation. See Evangelist v. Fidelity Management &

Research Co., 554 F. Supp. 87, 90 (D. Mass. 1982) (“[Rule 23.1]

is thus primarily addressed to the question of who will pursue

the claim—the corporation through its directors or the

shareholder in a derivative suit.” (emphasis in original)).

Instead, plaintiff is the corporation itself, bringing its own

claims as a distinct legal entity against individuals who

purportedly have “no rightful affiliation” with it. See M.G.L.

c. 155, § 6 (granting Massachusetts corporations the right to

sue and be sued); Neb. Rev. Stat. § 21-227 (same for Nebraska

corporations); Imperial Motors, Inc. v. Chrysler Corp., 559 F.

Supp. 1312, 1314 (D. Mass. 1983) (explaining that when a

                                  -15-
     Case 1:20-cv-12229-NMG Document 36 Filed 05/04/21 Page 16 of 21



corporation is injured, either the corporation itself or a

stockholder suing derivatively in the name of the corporation

may sue to redress the injury).

     As for its alleged injury in fact, the plaintiff non-profit

has stated plausibly that defendants’ continued use of its name

will cause confusion among prospective donors and, therefore,

cause plaintiff to suffer damages and reputational injury.             Such

allegations are cognizable injuries for the purpose of Article

III standing.    Accordingly, the Court finds that plaintiff has

plausibly alleged standing to bring this suit.

       C. Failure to State a Claim

                1.    Legal Standard

     To survive a motion under Fed. R. Civ. P. 12(b)(6), the

subject pleading must contain sufficient factual matter to state

a claim for relief that is actionable as a matter of law and

“plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)).   A claim is facially plausible if, after accepting as

true all non-conclusory factual allegations, the court can draw

the reasonable inference that the defendant is liable for the

misconduct alleged. Ocasio-Hernandez v. Fortuno-Burset, 640 F.3d

1, 12 (1st Cir. 2011).

     When rendering that determination, a court may not look

beyond the facts alleged in the complaint, documents

                                  -16-
     Case 1:20-cv-12229-NMG Document 36 Filed 05/04/21 Page 17 of 21



incorporated by reference therein and facts susceptible to

judicial notice. Haley v. City of Boston, 657 F.3d 39, 46 (1st

Cir. 2011).   A court also may not disregard properly pled

factual allegations even if actual proof of those facts is

improbable. Ocasio-Hernandez, 640 F.3d at 12.        Rather, the

relevant inquiry focuses on the reasonableness of the inference

of liability that the plaintiff is asking the court to draw. Id.

at 13.

              2.      Application

                      i.   Res Judicata

     Defendants argue that this case should be dismissed on res

judicata grounds.   The doctrine of res judicata

     bars a plaintiff from litigating claims in a subsequent
     action that could have been, but were not, litigated in an
     earlier suit.

Silva v. City of New Bedford, 660 F.3d 76, 78 (1st Cir. 2011).

An earlier judgment gives rise to claim preclusion where 1) the

prior action resulted in a final judgment on the merits, 2) the

causes of the action alleged in both suits are sufficiently

identical or related and 3) the parties are likewise

sufficiently identical or closely related. Airfraime Systems,

Inc. v. Raytheon, Co., 601 F.3d 9, 14 (1st Cir. 2010).

     The first action that purportedly has preclusive effect on

the instant lawsuit is Victor Ide-Okoye v. Anthony N. Enwese, et

al., Essex County Superior Court (Newburyport), No. 1977-cv-

                                  -17-
        Case 1:20-cv-12229-NMG Document 36 Filed 05/04/21 Page 18 of 21



00310.     That action has not been adjudicated to a final judgment

on the merits but, instead, remains pending in the Massachusetts

Superior Court.      Thus, it cannot have a preclusive effect on

this case.

     The second proffered action, Umuoji Improvement Union

(North America), Inc. v. Pearl Oguchi, et al, District Court,

268th Judicial District (Fort Bend, Texas), No. 19-dcv-258782

(“the Texas action”), does not share a common nucleus of

operative facts with this case. See Silva v. City of New

Bedford, 660 F.3d 76, 79 (1st Cir. 2011).          In fact, Ide-Okoye

filed the Texas action in January, 2019, two months before

Umuoji II was incorporated in Massachusetts.           Meanwhile, the

underlying factual allegations in this case, namely, that Ide-

Okoye

     created several counterfeit organizations in the
     Commonwealth of Massachusetts using the name of [Umuoji
     Improvement Union (North America), Inc.],

depend, in large part, on the incorporation of Umuoji II in

February, 2019, and its continued existence in the Commonwealth.

Accordingly, the two actions are insufficiently identical for

the doctrine of res judicata to apply.

     Finally, the third supposedly relevant action is Umuoji

Improvement Union (North America), Inc. v. Victor Okoye, County

Court of Nebraska (Lancaster), No. 18-cv-14709 in which Umuoji I

sued Ide-Okoye for unlawful conversion of funds.           The Nebraska

                                     -18-
     Case 1:20-cv-12229-NMG Document 36 Filed 05/04/21 Page 19 of 21



state court ultimately granted summary judgment in favor of Ide-

Okoye based upon its finding that UIU’s national executive

committee had authorized Ide-Okoye to expend $10,000 in support

of the medical center project.     In coming to that conclusion,

the court made no factual findings with respect to events after

2018, and expressed no opinion as to whether 1) Ide-Okoye had

been removed as President in November, 2018, or 2) UIU had,

thereafter, transferred its domicile to Massachusetts.

     The dispute in this action, in contrast, concerns the

legality of the incorporation of an organization in

Massachusetts in 2019 under the same name as the plaintiff

corporation which is (and has been since 2009) organized and

operating in Nebraska.    Accordingly, as with the Texas action,

the Nebraska case does not share a common nucleus of operative

facts with this case and the doctrine of res judicata is

inapplicable. Silva v. City of New Bedford, 660 F.3d 76, 79 (1st

Cir. 2011) (explaining that a court considering an argument for

claim preclusion must apply a “transactional approach” in which

it analyzes whether the underlying factual bases for the causes

of action are “related in time, space, origin or motivation.”). 2


2 Plaintiff also brought an action in the District Court of
Lancaster County, Nebraska seeking the same equitable relief it
seeks in this case but that case was dismissed on personal
jurisdiction grounds and, thus, does not preclude the pending
litigation. See Umuoji Improvement Union (North America), Inc.
v. Victor Okoye, No. 20-CI-519 (Sep. 2, 2020).
                                  -19-
     Case 1:20-cv-12229-NMG Document 36 Filed 05/04/21 Page 20 of 21



                     ii.   Trade Infringement and False
                           Designation

     Finally, defendants do not contend that the factual

allegations in the complaint, when taken as true, fail to state

a claim for trademark infringement and false designation under

Section 43(a) of the Lanham Act, 15 U.S.C. § 1125.         Instead,

they merely assert that

     the courts have ruled that, at all relevant times the
     [Umuoji Improvement Union], its trade name and mark belongs
     to the Defendants of the Ide Okoye faction.

A review of the reported opinions of other courts, however,

reveals that none of them has ruled definitively to that effect.

Because defendants advance no other argument under Fed. R. Civ.

P. 12(b)(6), this Court will deny defendants motion to dismiss

for failure to state a claim.




                                  -20-
     Case 1:20-cv-12229-NMG Document 36 Filed 05/04/21 Page 21 of 21



                                 ORDER

     For the foregoing reasons, plaintiff’s motion for a

preliminary injunction (Docket No. 2) is, ALLOWED, in part, and

DENIED, in part, as set forth in the preliminary injunction

attached hereto marked “Exhibit A”.

     Defendants’ motion to dismiss (Docket No. 10) is DENIED

without prejudice and defendants’ motion for a hearing thereon

(Docket No. 31) is DENIED as moot.

So ordered.
                                         /s/ Nathaniel M. Gorton
                                         Nathaniel M. Gorton
                                         United States District Judge
Dated May 4, 2021




                                  -21-
